NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

          JONATHAN WYLIE BURGHART,
               Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7142
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 10-1180, Judge Ronald M.
Holdaway.
             ____________________________

             Decided: December 12, 2011
             ____________________________

    JONATHAN WYLIE BURGHART, of Caldale, California,
pro se.

    STACEY K. GRIGSBY, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
BURGHART   v. DVA                                         2


ney General, JEANNE E. DAVIDSON, Director, and MARTIN
F. HOCKEY, Assistant Director. Of counsel on the brief
were DAVID BARRANS, Deputy Assistant General Counsel,
and BRIAN D. GRIFFIN, Attorney, United States Depart-
ment of Veterans Affairs, of Washington, DC.
              __________________________

   Before RADER, Chief Judge, and LOURIE and REYNA,
                    Circuit Judges.
PER CURIAM.


    Jonathan Wylie Burghart (“Burghart”) appeals from
the decision of the United States Court of Appeals for
Veterans Claims (the “Veterans Court”), which affirmed
the decision of the Board of Veterans’ Appeals (the
“Board”) to deny entitlement to service connection for
psychiatric disability. We dismiss Burghart’s appeal for
lack of jurisdiction.

                       BACKGROUND

    Burghart served on active duty in the United States
Navy from December 1980 to June 1982. In August 1997,
he filed a claim for service connection for a nervous disor-
der with mental disorientation caused by trauma. In
December 1997, the Department of Veterans Affairs
(“VA”) Regional Office (“RO”) denied his claim. In De-
cember 2001, Burghart requested to reopen his claim for
“post traumatic stress disorder previously claimed as
nervous disorder,” and in January 2002 he submitted a
statement indicating that he wished to “claim service
connection for head trauma [and] seizures, previously
claimed as mental disorder.” Burghart v. Shinseki, No.
10-1180, slip op. at 1 (Vet. App. Apr. 29, 2011) (“Veterans
Ct. Op.”). In April 2002, the RO declined to reopen the
3                                          BURGHART   v. DVA


claim. Burghart appealed to the Board, which remanded
the claim for additional development.

    The VA scheduled a medical examination for
Burghart in August 2008; however, the notice for the
examination was sent to Burghart’s pastor and Social
Security Administration payee rather than to Burghart
directly. 1 Burghart failed to appear for the examination.
In October 2008, the VA issued a Supplemental State-
ment of the Case (“SSOC”) informing Burghart that his
claim remained denied on account of a lack of requisite
medical evidence. The SSOC specifically noted that
Burghart “failed to report for a VA examination scheduled
at the VA Medical Center Sepulveda CA on August 1,
2008,” and that “[e]vidence expected from this examina-
tion which might have been material to the outcome of
this claim could not be considered.” Resp’t App. 41. In
response to the SSOC, Burghart stated that he had no
other evidence or information to submit.

    Burghart again appealed to the Board. In an opinion
dated March 10, 2009, the Board found that Burghart did
not suffer a head injury during active duty service, that
he did not manifest a psychiatric disability during service,
and that the record lacked persuasive medical evidence
linking any current psychiatric disorder, including post
traumatic stress disorder, with his service.

   Burghart appealed from the Board’s decision to the
Veterans Court, arguing for the first time that he failed to
appear for the August 2008 medical examination because
he was never notified of the examination. The govern-
ment conceded before the Veterans Court that notice of

    1  The Veterans Court’s opinion erroneously states
that the examination was scheduled in July 2008. See
Veterans Ct. Op., at 2; Resp’t App. 11.
BURGHART   v. DVA                                          4


the examination was sent to Burghart’s pastor and Social
Security Administration payee rather than to Burghart
directly. Nonetheless, the Veterans Court held that this
error did not prejudice Burghart because he was informed
in the SSOC of the examination and of the consequences
of his failure to report for it, and yet, in response to the
SSOC, he stated that he had no other evidence or infor-
mation to submit. The Veterans Court thus affirmed the
decision of the Board. Burghart subsequently appealed to
this court.

                        DISCUSSION

    Our jurisdiction to review decisions of the Veterans
Court is circumscribed by statute. Under 38 U.S.C.
§ 7292(a), a party may obtain review “with respect to the
validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the Court in making the decision.”
Under § 7292(d)(2), however, absent a constitutional issue
we “may not review (A) a challenge to a factual determi-
nation, or (B) a challenge to a law or regulation as applied
to the facts of a particular case.”

    In his informal appellate brief, Burghart notes that he
missed his August 2008 medical examination appoint-
ment and asserts that he tried to reschedule this ap-
pointment.      As we explained above, however, the
Veterans Court concluded that Burghart was not preju-
diced by the VA’s failure to send the examination notice to
his home address. See Veterans Ct. Op., at 3 (referring to
the rule of prejudicial error under 38 U.S.C. § 7261(b)(2)).
We lack jurisdiction to review this factual determination.
See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir.
2004) (“[W]e would surpass our jurisdiction if we were to
5                                          BURGHART   v. DVA


apply the harmless error rule as codified in section
7261(b)(2) to the facts of this case”); see also Newhouse v.
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (observ-
ing that whether actual prejudice resulted from a failure
to provide proper notice under the Veterans Claims
Assistance Act is a factual determination over which we
lack appellate jurisdiction).

    To the extent that Burghart also asserts that the
Board erred by finding no persuasive medical evidence
connecting his psychiatric disability with his military
service, that too is a factual determination that we lack
jurisdiction to review. See Johnson v. Derwinski, 949
F.2d 394, 395 (Fed. Cir. 1991) (holding that a denial of
entitlement to service connection is a factual determina-
tion that we may not review).

    We have considered all of Burghart’s arguments. For
the foregoing reasons, we must dismiss the appeal for
lack of jurisdiction.

                      DISMISSED

                          COSTS

    No costs.